Citation Nr: 0216122	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  97-14 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a seizure disorder 
as secondary to service-connected shell fragment wound (SFW) 
to the right arm and buttocks.  

2.  Entitlement to service connection for a neck disorder.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.  

4.  Entitlement to specially adapted housing or special home 
adaptation grant.  

5.  Entitlement to an evaluation in excess of 70 percent for 
residuals of a SFW of the right elbow with fracture of the 
distal humerus and neuropathy, status post nerve 
transposition with neurolysis.  

6.  Entitlement to an evaluation in excess of 10 percent for 
right cervical sympathectomy with Horner's syndrome.

7.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a SFW of the buttocks.

8.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or being housebound.

(The issues of entitlement to an increased rating for 
colitis, de novo consideration of the issue of entitlement to 
service connection for a low back disorder with sciatica, and 
entitlement to service connection for neurological impairment 
of the legs with loss of use of both lower extremities, 
including secondary to the SFW to the buttocks, will be the 
subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The veteran had active service from January 1968 to May 1976.  

Initially, the Board of Veterans' Appeals (Board) notes that 
it is apparent that an important basis for the veteran's 
claim for an increased evaluation as to the veteran's 
service-connected right cervical sympathectomy with Horner's 
syndrome has to do with the extent of vision loss he 
attributes to his service-connected disability.  However, the 
Board finds that the issue of entitlement to vision loss as 
secondary to service-connected right cervical sympathectomy 
with Horner's syndrome has yet to be definitively adjudicated 
by the regional office (RO) (the October 1997 supplemental 
statement of the case and September 2000 supplemental 
statement of the case address the issue of vision loss and 
service-connected disability but do not specifically deny 
service connection for vision loss on a secondary basis), and 
the Board therefore does not currently have jurisdiction to 
consider vision loss as a component of this service-connected 
disability.  Consequently, the issue of entitlement to vision 
loss as secondary to service-connected right cervical 
sympathectomy with Horner's syndrome is referred to the RO 
for appropriate adjudication.

In addition, the Board notes that it is pursuing additional 
development on the issues of entitlement to a compensable 
rating for colitis, de novo consideration of the issue of 
entitlement to service connection for a low back disorder 
with sciatica, and entitlement to service connection for 
neurological impairment of the legs with loss of use of both 
lower extremities, including secondary to the SFW to the 
buttocks, under the authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.  

The issue of entitlement to specially adapted housing or 
special home adaptation grant is inextricably intertwined 
with the issues of entitlement to service connection for a 
low back disorder with sciatica, and entitlement to service 
connection for neurological impairment of the legs with loss 
of use of both lower extremities, including secondary to the 
SFW to the buttocks.  Hence, appellate review of this issue 
will be deferred pending the completion of the development 
discussed above.  


FINDINGS OF FACT

1.  Competent medical evidence shows that the veteran has a 
seizure disorder that is related to his active service.  

2.  A neck disorder separate from the veteran's service-
connected SFW to the right arm and buttocks has not been 
demonstrated.

3.  A claim for service connection for a low back disorder 
was denied by a May 1977 rating decision which was not 
appealed.

4.  The evidence received since the rating decision of May 
1977 pertinent to the claim for service connection for a low 
back disorder bears directly and substantially on the 
specific matter under consideration, is neither cumulative 
nor redundant, and is, by itself or in combination with other 
evidence, so significant that it must be considered in order 
to fairly decide the merits of the claim.  

5.  The veteran's residuals of a SFW of the right elbow with 
fracture of the distal humerus and neuropathy, status post 
nerve transposition with neurolysis, are manifested by 
complete paralysis of the lower radicular group but not all 
radicular groups; significant muscle damage is not shown.  

6.  The veteran's residuals of a SFW of the buttocks are 
manifested by two small scars that are at most painful and/or 
tender; adherence or limitation of an associated joint is not 
indicated and muscle damage is at most slight in degree.  
7.  The veteran's right cervical sympathectomy with Horner's 
syndrome is manifested by symptoms that are reflective of 
severe, incomplete paralysis.

8.  The veteran is in need of care or assistance on a regular 
basis to protect the veteran from hazards or dangers incident 
to his daily environment due to service-connected disability.  


CONCLUSIONS OF LAW

1.  The veteran has a seizure disorder that was incurred 
during combat service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.306(b)(2) (2002).  

2.  A neck disorder separate from the veteran's service-
connected a SFW to the right arm and buttocks was not 
incurred during combat service.  38 U.S.C.A. §§ 1110, 
1154(b), 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.306(b)(2) (2002).

3.  The May 1977 rating decision that denied a claim for 
service connection for a low back disorder is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2002).  

4.  New and material evidence has been submitted since the 
rating decision of May 1977, and the claim for service 
connection for a low back disorder is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.1103 
(2002).  

5.  The criteria for an evaluation in excess of 70 percent 
for residuals of a SFW of the right elbow with fracture of 
the distal humerus and neuropathy, status post nerve 
transposition with neurolysis, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Codes 8512, 8513 
(2002).
6.  The criteria for an evaluation in excess of 10 percent 
for residuals of a SFW of the buttocks have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.56 (effective before and after July 
1997), 4.73, Diagnostic Code 5317 (effective before and after 
July 1997), 4.118, Diagnostic Codes 7804, 7805 (2002).

7.  The criteria for a 20 percent, but not higher, evaluation 
for right cervical sympathectomy with Horner's syndrome, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic 
Code 8207 (2002).  

8.  The criteria for an increased rate of special monthly 
compensation benefits under 38 U.S.C.A. § 1114(l), have been 
met.  38 U.S.C.A. § 1114(l) (West 1991); 38 C.F.R. §§ 3.102, 
3.350, 3.352(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Seizure and Neck 
Disorders

While the issue of entitlement to service connection for a 
seizure disorder has been identified as entitlement to 
service connection for a seizure disorder as secondary to the 
veteran's service-connected SFW of the right arm and 
buttocks, the Board finds that the RO's adjudication of this 
issue has included the issue of entitlement to service 
connection for this disorder on a direct basis.  It is 
further clear that the veteran has been repeatedly advised of 
the type of evidence needed to succeed in his claim, and in 
view of the Board's decision to grant service connection for 
a seizure disorder based on nexus opinion evidence already of 
record, there can be no prejudice to the veteran for any lack 
of notice or development pursuant to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 2002) 
(VCAA).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Thus, the Board finds that further notice and/or development 
under the VCAA is not required as to this claim. 
With respect to the claim for service connection for a neck 
disorder, however, while there is no nexus opinion evidence 
currently of record, the Board notes there is also no current 
evidence of neck disability other than that which is 
associated with the service-connected SFW to the right arm 
and buttocks.  Therefore, since this claim is not reasonably 
capable of substantiation through further development, the 
Board finds that the VCAA does not require the further 
development of this claim.  In this regard, the Board further 
notes that the veteran and his representative were clearly 
advised of the need of evidence of current disability most 
recently in a letter dated in February 2001, and that despite 
such awareness, they did not submit any evidence of such 
disability.  Id.  In addition, while the record does not 
reflect that the RO sought and obtained the veteran's Social 
Security Administration (SSA) records and that recent 
authority arguably requires that the Board obtain such 
records pursuant to the VCAA, the Board finds that in 
circumstances where the veteran's sole source of treatment is 
with VA (the reports of which are in the file) and there is 
no indication from either the veteran or his representative 
that the SSA evaluation produced a current diagnosis of neck 
disability, the clear inference is that these records would 
be merely cumulative of the medical evidence already 
contained in the file, and that additional efforts to obtain 
these records under these circumstances would be an 
unnecessary waste of VA time and resources.  

Service medical records do not reflect complaints or 
treatment for a seizure disorder, a neck disorder, or 
residuals of a head injury.  

July 1976 Department of Veterans Affairs (VA) examination did 
reflect a diagnosis that included cervical sympathectomy, and 
this condition was granted service connection as secondary to 
the veteran's SFW of the right elbow and buttocks in October 
1976.

A VA outpatient diagnostic evaluation revealed the existence 
of metal clips in the right anterior neck region that were 
related to the veteran's right cervical sympathectomy.  A VA 
outpatient record from February 1982 reflects findings that 
included neck and chest pain/tenderness.

VA outpatient records from July 1989 to June 1991 reflect 
that in July 1989, consultation revealed the veteran's report 
of two previous cerebral concussions, the last one in about 
1986, when he slipped in the ice and was rendered unconscious 
for a few minutes.  The veteran also noted that there had 
been a diagnosis of epilepsy since 1981 and that he was 
taking medication for this condition.  Diagnostic evaluation 
apparently confirmed that the veteran had epilepsy.  The 
veteran's last seizure apparently occurred one month earlier.  
The impression was generalized seizure disorder by history 
(probably secondary to previous head injury).  A hospital 
summary from October 1989 notes that the veteran had a 
history of seizure disorder due to chronic old subdural 
hematoma, and another summary from March 1990 indicates that 
the veteran reported one episode of subdural hematoma 
following which he started having seizures.  He was again 
evaluated for partial complex seizures in February 1991.  A 
June 1991 computed tomography (CT) scan of the head was 
interpreted to reveal no findings to explain the veteran's 
seizures.  

VA neurological consultation from December 1992 revealed the 
examiner's report (without the old record available) that the 
veteran apparently suffered from complex partial seizures 
related to multiple episodes of head trauma sustained during 
military service, including several hematoma by description.  

The first complaint from the veteran as to seizures was 
received in August 1994, at which time he provided a medical 
statement reflecting his treatment for seizures at the Ann 
Arbor, Michigan VA Medical Center.  This examiner related 
that the veteran reported two to three seizures per week 
involving the tilting of his head, fidgeting of his hands, 
and decreased level of awareness lasting approximately one 
minute, and that the veteran also reported occasional 
generalized seizures that had been treated in the emergency 
room of this VA medical facility on three occasions during 
the previous year.  A VA outpatient record from August 1994 
reflects the veteran's description of his seizures and that 
he had not had any grand mal seizures since the previous May.

VA outpatient records from January and February 1995 reflect 
that in January 1995, the veteran indicated that he had 
suffered from a seizure disorder since 1985 due to a head 
injury with cerebral concussion and subdural hematoma on the 
left side.  In February 1995, it was noted that the veteran 
had a history of a partial seizure disorder.  The veteran 
indicated that he previously had refractory seizures but that 
there had been no new seizures since October 1994.  The 
impression was complex partial seizures.

VA aid and attendance examination in December 1995 revealed 
that the veteran's complaints included a seizure disorder, 
grand mal and petit mal, following a closed head injury.  
Examination revealed restriction of the spine, trunk and 
neck, and the veteran reported chronic neck and low back pain 
from an old parachute jump injury.  The diagnosis included 
closed head injury left side with seizure disorder, grand mal 
and petit mal.

VA aid and attendance examination in March 1996 indicated 
that the veteran's list of current medications included anti-
seizure medications.

VA medical examination in November 1997 revealed a medical 
history that included history of seizure disorder that had 
been classified in the past as complex partial seizures and 
generalized seizures.  The veteran's current complaints 
included chronic neck pain without radiation, however, ranges 
of motion of all joints, including the cervical spine, were 
within normal limits.

At the veteran's personal hearing in May 1999, the veteran 
testified that he sustained a neck injury at the same time he 
received his shell fragment wounds (transcript (T.) at p. 2).  
He maintained that he also received an injury to his neck 
during a parachute jump in about 1974 (T. at p. 3).  The 
veteran stated that his neck was giving him problems at the 
time of his discharge from the service and that currently, he 
suffered from a lack of mobility and severe pain (T. at pp. 
3-4).  He recalled being furnished with a cervical collar 
during service and after service, in the late 1970's or early 
1980's (T. at p. 4).  He later indicated that he also 
sustained a head concussion at the same time he received his 
shell fragment wounds (T. at p. 21).  He stated that he had 
been having seizures intermittently for many years and that 
these were caused by the concussion (T. at p. 22).  
The Board has reviewed the evidence of record and initially 
notes that while there is some question as to whether the 
veteran continues to suffer episodes of seizure that are 
related to his claimed seizure disorder, the Board will give 
the veteran the benefit of the doubt, and conclude that he 
continues to have a current seizure disorder.  In addition, 
while service medical records clearly do not reference any 
head injury at the time the veteran was treated for the SFW's 
to the right arm and buttocks, the Board finds that 
38 U.S.C.A. § 1154(b) (West 1991) permits the Board to 
presume the incurrence of such injury if it is consistent 
with the circumstances, conditions, or hardships of such 
service, and the Board finds that the veteran's assertion of 
head trauma is consistent with the circumstances of his more-
documented injuries.  Moreover, the Board does not find such 
conclusion is rebutted by clear and convincing evidence to 
the contrary.  In fact, the Board further concludes that the 
only relevant opinion dated in July 1989, refers to two 
episodes of prior trauma, one in 1986 and the other 
presumably in service (this is not specifically stated by the 
examiner, but without medical evidence to the contrary, the 
Board finds this to be a reasonable interpretation of the 
current evidence), the examiner goes on to conclude that the 
veteran suffered from a generalized seizure disorder by 
history (probably secondary to previous head injury).  Thus, 
once again giving the veteran the benefit of the doubt, the 
Board finds that the only medical evidence on point links a 
current seizure disorder to head injury which the Board finds 
consistent with the veteran's combat service under 
38 U.S.C.A. § 1154(b).  Accordingly, the Board finds that 
service connection for a seizure disorder is warranted.  

However, with respect to the issue of service connection for 
a neck disorder, while the Board again finds that that 
38 U.S.C.A. § 1154(b) permits the Board to presume the 
incurrence of such injury as it is consistent with the 
circumstances, conditions, or hardships of the veteran's 
combat service, the record must still document a current neck 
disability linked to that combat service, and a preponderance 
of the evidence is against such a finding.

More specifically, the Board has reviewed the evidence and 
notes that since the evidence does not reflect a diagnosis of 
disability associated with the veteran's neck in the November 
1997 VA examination or at any time thereafter, there is no 
current evidence of disability that can be linked to active 
service.  Under the basic statutory framework and the case 
law, it is clear that a fundamental element for the 
establishment of service connection is competent evidence of 
current "disability."  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  The Board further finds that current 
"disability" means a disability shown by competent medical 
evidence to exist at the date of the filing of the claim for 
service connection or thereafter.  Degmetich v. Brown, 104 
F.3d 1328 (Fed.Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).  It has also been held that the regulatory definition 
of "disability" is the ". . . impairment of earning 
capacity resulting from such diseases or injuries and their 
residual condition . . . "  38 C.F.R. § 4.1 (2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).  Consequently, since 
"disability" for VA compensation benefit purposes is not 
shown to be present as to this claim, a preponderance of the 
evidence is clearly against entitlement to service connection 
for a neck disorder.  

II.  New and Material Evidence

The record reflects that a rating decision in May 1977 denied 
service connection for a low back disorder.  The record does 
not reflect that the veteran filed a timely notice of 
disagreement with this rating decision.  Accordingly, it 
became final under 38 U.S.C.A. § 7105 (West 1991) when the 
veteran failed to perfect his appeal of that decision within 
the statutory time limit.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  As such, his claim for service connection for a 
low back disorder may only be reopened if new and material 
evidence is submitted.  In this instance, new and material 
evidence would consist of at least a current diagnosis of low 
back disability.  See 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2002).

In this regard, while the RO currently notes that recent VA 
examination has not revealed much in the way of objective 
clinical findings of low back disability, the evidence 
received since the subject rating decision does include an 
April 1980 VA outpatient record impression of degenerative 
arthritis of the lumbosacral spine, post-traumatic.  
Consequently, as to this disorder, the Board finds that the 
additional evidence bears directly and substantially on the 
specific matter under consideration, is neither cumulative 
nor redundant, and by itself or in combination with other 
evidence, is so significant that it must be considered in 
order to fairly decide the merits of the claims.  Therefore, 
the Board concludes that the claim for service connection for 
a low back disorder is reopened.  

III.  Increased Ratings and Special Monthly Compensation

Initially, the Board notes that the veteran has been afforded 
multiple examinations to permit the Board to properly assess 
the severity of these service-connected disabilities and/or 
entitlement to special monthly compensation based on the need 
for regular aid and attendance or being housebound, and the 
Board is also aided by extensive outpatient treatment records 
over the relevant time frame that further enable the Board to 
assign appropriate evaluations.  The Board further finds that 
the veteran and his representative are clearly aware of the 
type of evidence that has been developed on the veteran's 
behalf as to these claims and the type of evidence that he 
could submit to support his claims, and have chosen not to 
provide any additional evidence.  In a February 2001 letter 
the RO informed the veteran of the enactment of the VCAA and 
clearly apprised the veteran of the division of 
responsibilities between VA and a claimant in obtaining 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) ("Both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary.")  In addition, the 
record reflects that the veteran has been provided with the 
applicable laws and regulations as to these claims and as was 
noted earlier, the lack of the records from the veteran's SSA 
file is not significant where all of the veteran's treatment 
is with the VA and neither the veteran nor his representative 
assert that outstanding records in the SSA file would assist 
the veteran's claims.  Consequently, the Board finds that no 
further notice or development is required as to these matters 
pursuant to the VCAA.  

A.  Increased Ratings for Residuals of a SFW of the Right 
Elbow with Fracture of the Distal Humerus and Neuropathy, 
Status Post Nerve Transposition with Neurolysis and for 
Residuals of a SFW of the Buttocks

The claims for increased ratings for residuals of a SFW of 
the right elbow with fracture of the distal humerus and 
neuropathy, status post nerve transposition with neurolysis 
and for residuals of a SFW of the buttocks, was filed in 
August 1995.
An August 1994 VA medical statement reflects that the veteran 
had a history of bilateral upper extremity problems.  The 
original right arm injury led to a brachial plexus injury and 
the reporting physician noted that he now had significant 
paralysis and numbness in that arm.  It was noted that daily 
activities were severely limited as a result of the right 
arm.  It was also noted that the veteran had recently injured 
his left arm and shoulder in July 1993 and that he was now 
quite limited due to his upper extremity problems.  

A December 1995 VA aid and attendance examination revealed 
that the veteran's complaints included right-sided paralysis.  
Examination revealed that the veteran had a paralysis of the 
right arm, with grip strength of zero and fine movements of 
zero.  The right lower arm was in a splint.  The diagnosis 
included shrapnel fragment wound with residual right-sided 
paralysis.  

A March 1996 VA peripheral nerves examination focused more on 
the veteran's lower extremity disabilities.  

A March 1996 VA aid and attendance examination revealed that 
the veteran reported mortar fire and bullet injuries in 
service to the neck, head, right elbow, and buttocks that 
resulted in the nearly complete loss of use of the right arm 
and complete loss of the right leg.  He further noted very 
limited use of the right shoulder and elbow but no use of the 
hand itself, noting that the hand was completely numb.  
Physical examination revealed that the right arm was splinted 
to prevent clawing.  Passively, the shoulder had good range 
of motion, and actively, there was external rotation to 60 
degrees, forward flexion to 150 degrees, and abduction to 180 
degrees.  Examination of the buttocks revealed two small 
scars in the buttocks region that the examiner believed might 
have been entrance wounds at the lowest portion of the 
buttocks bilaterally.  There was no movement in the right 
lower extremity.  Examination at this time revealed more 
problems with respect to the left shoulder than the right.  

A VA hospital summary from July 1997 reflects diagnoses that 
included status post war injury (paralysis).  It was noted 
that the veteran reported a war injury that resulted in 
extremity paralysis and examination of the right upper 
extremity revealed proximal strength of 3 out of 4/5.  Distal 
strength was 0/5.  There was also some patchy sensory loss in 
the right face and right upper extremity.  

November 1997 VA peripheral nerves examination revealed that 
the veteran complained of numbness involving the whole right 
side, including face, arms, trunk, and legs, and occasionally 
involving his left lower extremity.  Examination of range of 
motion of all joints was indicated to be within normal 
limits, and a well-healed scar was observed over the medial 
aspect of the right elbow.  Motor evaluation revealed no 
atrophy of any muscle.  However, there was no voluntary 
movement of the veteran's right upper extremity and sensory 
examination revealed no pinprick and light-touch in the right 
upper extremity.  

At a personal hearing in May 1999, the veteran testified that 
the original injury to his right arm caused nerve damage 
through the ulnar nerve and that an effort was made to 
correct the spasms that arose from this problem by way of 
sympathectomy (T. at pp. 5-6).  There was a well-healed 
surgical scar from this operation at the base of the neck 
anteriorly (T. at p. 6).  The veteran also noted that there 
were times when he could shave himself with his right hand, 
but that this was difficult and he would avoid doing it (T. 
at p. 11).  The veteran further indicated that shrapnel was 
still located in his buttocks, including the stomach area and 
his hip (T. at p. 16).  When he referred to the hips, he was 
referring to his buttocks injury (T. at p. 17).  

An October 1999 VA peripheral nerves examination again 
revealed the veteran's report of war injuries that resulted 
in a nearly complete loss of use of the right arm and 
complete loss of use of the right leg.  Motor examination 
indicated the atrophy of the intrinsic muscles of the right 
hand and that the right hand was contracted with the veteran 
unable to extend the fingers.  Strength of grip was stated to 
be average.  Reflex extension of the right hand was indicated 
to 0 to 5.  The examiner also noted that there was some 
movement of the shoulder "to about 2 to 3 out of 5 in some 
of the elbow."  There was no movement in the right lower 
extremity.  Sensory examination was noted to reveal severe 
decreased sensation on the right side to pinprick, light 
touch and vibration sense.  The impression included the 
observation that the veteran had had a stroke affecting the 
right side with a complete sensory loss on the right side.  

The veteran's residuals of a SFW of the right elbow with 
fracture of the distal humerus and neuropathy, status post 
nerve transposition with neurolysis, has been appropriately 
rated as 70 percent disabling under 38 C.F.R. § 4.124a, 
Diagnostic Code 8512 (2002), for complete paralysis of the 
lower radicular group of nerves manifested by complete 
paralysis of all the intrinsic muscles of the hand and some 
or all of the flexors of the wrist and fingers (substantial 
loss of use of the hand).  In order to obtain the highest 
schedular rating of 90 percent under 38 C.F.R. § 4.124a, 
Diagnostic Code 8513 (2002), the RO has correctly indicated 
that there must be evidence of complete paralysis of all 
radicular groups in both the shoulder and arm, and the record 
does not reflect such complete paralysis.  More specifically, 
while examination has revealed severe limitation of motion of 
the right arm, the veteran concedes and the record does not 
support complete right arm paralysis.  Similarly, clinical 
findings of right shoulder motion reflect significant range 
of motion in the right shoulder.  Consequently, the Board 
must conclude that a preponderance of the evidence is against 
a 90 percent rating for complete paralysis of all radicular 
groups. 

Parenthetically, the Board further notes that the record does 
not reflect significant, if any, muscle damage and that 
therefore the muscle codes would not provide any basis for a 
higher rating.  However, even if one were to assume such 
damage, a muscle injury rating can not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  In 
addition, even if the Board were to find severe muscle injury 
to the two separate anatomical regions most likely involved 
in this service-connected disability (which the Board does 
not find), a rating higher than 70 percent would not be 
warranted under either the "old" or "new" rating criteria 
for muscle injuries.  See 38 C.F.R. §§ 4.55, 4.56, 4.73, 
Diagnostic Codes 5301-5309 (effective before and after July 
1997); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) (when 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply). 

Similarly, the Board has additionally considered the 
diagnostic criteria related to ankylosis, limitation of 
motion of the elbow and wrist, and deformity of the elbow and 
finds that these alternative criteria also would not afford 
the veteran a higher rating either individually or on any 
combined basis.  More specifically, there is no evidence of 
complete ankylosis of the right elbow.  Upon VA examination 
in November 1997 ranges of motion of all joints were 
demonstrated to be within normal limits, and an October 1999 
examination report revealed more than just minor movement of 
the right shoulder.  There is no evidence of a false or flail 
joint, and a combination of the maximum rating for loss of 
use of all of the fingers of the veteran's right hand (50 
percent under Diagnostic Code 5220) together with either the 
maximum rating for limitation of motion for the wrist (10 
percent under Diagnostic Code 5215) or even a 40 percent 
rating for limitation of forearm flexion under Diagnostic 
Code 5206 would not produce a higher evaluation.  See 
38 C.F.R. §§ 4.25, 4.71a, Diagnostic Codes 5205-5215, 5220 
(2002).  

With respect to the veteran's residuals of a SFW to the 
buttocks, the Board finds that this disability is amply 
compensated for by the existing 10 percent evaluation.  The 
veteran is in receipt of a 10 percent evaluation for a tender 
and painful scar based on objective demonstration.  However, 
a March 1996 VA examination of the buttocks revealed two 
small scars in the buttocks region that the examiner believed 
might have been entrance wounds at the lowest portion of the 
buttocks bilaterally that were not noted to be either painful 
or tender.  There was also no indication that the SFW in this 
area has caused or resulted in muscle damage, and the two 
small residual scars are not indicated to be adherent or to 
in any way affect the use of an associated joint such as the 
right or left hip.  In addition, even if the Board were to 
assume the existence of some muscle damage in connection with 
this SFW, it would not be considered more than slight muscle 
damage to Muscle Group XVII, which is noncompensable under 
with the "old" or "new" rating criteria applicable to 
muscle injuries.  See 38 C.F.R. § 4.73, Diagnostic Code 5317 
(effective before and after July 1997); Karnas, supra.  The 
Board would further point out that while the veteran and his 
representative may contend that such disability is causally 
related to neurological impairment of the lower extremities, 
medical evidence does not currently provide for such linkage 
and there is otherwise no other basis to afford the veteran 
with a higher rating for this disability.  

B.  Entitlement to an Evaluation in Excess of 10 percent for 
Right Cervical Sympathectomy with Horner's Syndrome

The veteran also sought an increased rating for his right 
cervical sympathectomy with Horner's Syndrome in his claim 
filed in August 1995.  Right cervical sympathectomy is 
currently rated as 10 percent disabling under the criteria 
for paralysis of the seventh (facial) cranial nerve, 
38 C.F.R. § 4.124a, Diagnostic Code 8207 (2002).  As was 
noted previously, while it is apparent that the veteran's 
main contention for an increased rating has to do with the 
extent of vision loss he attributes to this injury, the Board 
finds that the issue of entitlement to vision loss as 
secondary to this service-connected disability has yet to be 
sufficiently adjudicated by the RO and the Board therefore 
does not currently have jurisdiction to consider vision loss 
as a component of this service-connected disability.

The record since February 1995 otherwise reveals a June 1995 
VA outpatient diagnosis that included Horner's syndrome of 
the right eye secondary to previous surgery.  At the time of 
the veteran's December 1995 VA aid and attendance 
examination, the veteran's complaints included right-sided 
paralysis.  

March 1996 VA peripheral nerves examination revealed that the 
veteran's complaints included marked decrease in sensation in 
his face.  His nerve injury appeared by his examiner to be 
more of a diffuse process affecting mostly sensation.
A December 1996 I.U. Medical Center electroretinogram (ERG) 
was interpreted to reveal subnormal scotopic amplitudes with 
less-involved photopic functions considered to be suggestive 
of a rod-cone disorder.  VA visual outpatient examination in 
April 1997 reflects a history of an old right Horner's 
syndrome from previous surgery to the neck.

VA outpatient records from October 1996 reflect slit lamp 
examination findings of slight ptosis of the right upper 
eyelid.  The veteran also reported anhidrosis of the right 
side of the face since being injured in Vietnam.  

An article is of record that describes the symptoms of 
Horner's syndrome.

A June 1997 VA discharge summary reflects the finding of 
patchy sensory loss on the veteran's right face.  

November 1997 peripheral nerves examination revealed the 
veteran's complaint of numbness involving the whole right 
side, including his face.  Ocular examination revealed that 
there was an anasarca with the right pupil of 3 millimeters 
and left pupil of 4 millimeters consistent with a previous 
diagnosis of Horner's syndrome.  It was also noted that 
pinprick and light-touch was decreased on the right side of 
the face, including the scalp, going through the C2 
distribution.  The palate was elevated symmetrically, and the 
tongue protruded in the midline.  In summary, the examiner 
indicated that the veteran showed evidence of old previously 
determined deficits such as the right Horner's syndrome and 
right hemiparesis.  

At a personal hearing in May 1999, the veteran indicated that 
he experienced severe pain and a burning sensation in the 
right eye when exposed to sunlight or bright light (T. at p. 
6).  He further indicated that he had to wear wrap-around 
sunglasses because of this problem (T. at pp. 6-7).  He also 
reported having problems keeping his right eyelid open, 
especially with fatigue (T. at p. 7).  The veteran would make 
an effort to push the eyelid back into place but eventually 
it would fall back down (T. at p. 7).  The veteran further 
noted that his right pupil would not react properly to 
changes in lighting because of Horner's syndrome (T. at p. 
7).  The veteran indicated that he had experienced more 
sagginess of the right eyelid in the past few years (T. at p. 
9).  The veteran also reported that he had no feeling in his 
right cheek (T. at p. 10).  

An October 1999 VA peripheral nerves examination indicated 
that the cranial nerves were remarkable for pupils dilated to 
5 to 6 millimeters.  

An October 1999 VA eye examination revealed that evaluation 
to this date had not demonstrated any etiology for the 
veteran's decreased vision, the examiner noting that just two 
years earlier, the veteran was noted to have at least 20/60 
or 20/50 bilaterally.  The examiner further noted that the 
veteran had been able to wheel himself around in his 
wheelchair without any problem even though he complained of 
no light perception bilaterally.  Physical examination 
revealed that the veteran did not seem to mind that the 
examiner shined extremely bright lights into his eyes, and 
further examination revealed additional inconsistencies.  The 
veteran's pupils also did not indicate any afferent pupillary 
defect.  This examiner went on to comment that the veteran 
had an extremely high degree of nonorganic or malingering 
component to whatever visual loss that he might have.  

As was noted above, the veteran's right cervical 
sympathectomy with Horner's syndrome is currently rated as 10 
percent disabling by analogy under the criteria for paralysis 
of the seventh (facial) cranial nerve, 38 C.F.R. § 4.124a, 
Diagnostic Code 8207 (2002), which the Board finds to be the 
most analogous code based on the medical findings of record.  
Under this diagnostic code, a 10 percent rating is provided 
for moderate, incomplete paralysis of the seventh (facial) 
cranial nerve, a 20 percent rating is provided for severe, 
incomplete paralysis, and a 30 percent rating is provided for 
complete paralysis.  In this regard, the Board notes that the 
record at no time reflects the complete paralysis required 
for the highest rating of 30 percent.  However, since the 
filing of the veteran's claim for an increased rating, in 
addition to consistent findings of a lack of sensation on the 
right side of the veteran's face, the record contains 
additional symptoms of ptosis and inability of the pupil to 
properly dilate and thus the reasonable inference that the 
veteran has difficulty with adjustment to sunlight or bright 
light.  Accordingly, while sensory loss might alone permit at 
most the current 10 percent evaluation for this disorder, 
giving the veteran the benefit of the doubt, the Board finds 
that the additional symptoms warrant assignment of the 20 
percent rating for this service-connected disability. 

Finally, as the veteran's ptosis has at no time ever been 
found to be more than slight, a higher rating under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6019 is not for consideration, since 
symptoms reflective of interference of less than one-half of 
the pupil are to be rated as disfigurement.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6019 (2002).  

C.  Special Monthly Compensation Based on the Need for 
Regular
Aid and Attendance or Being Housebound

The veteran is currently in receipt of special monthly 
compensation for the loss of use of his right hand under 
38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.50(a) (2002).  In 
order to receive increased special monthly compensation, the 
evidence of record must demonstrate that the veteran, as a 
result of service-connected disability, has suffered the 
anatomical loss or loss of use of both feet, or of one hand 
and one foot, or is blind in both eyes, with 5/200 visual 
acuity or less, or is permanently bedridden or so helpless as 
to be in need of regular aid and attendance.  38 U.S.C.A. 
§ 1114(l) (West 1991); 38 C.F.R. § 3.350(b) (2002).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of claimant to dress 
or undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
3.352(a) (2002).

To warrant entitlement to increased special monthly 
compensation under 38 U.S.C.A. § 1114(l), the evidence must 
show regular need for aid and attendance based on the 
veteran's service-connected disabilities, and in this regard, 
while the December 1995 VA examiner concluded that the 
veteran was in need of regular aid and attendance, he did not 
differentiate between the impact of service-connected versus 
nonservice-connected disability.  The veteran's most 
disabling service-connected disability is associated with 
this right arm/hand.  However, with the finding that the 
veteran also has limited use of the left arm due to 
nonservice-connected injury, the Board finds it reasonable to 
infer that the limitations associated with the right arm/hand 
would be compounded and thereby cause greater difficulties 
with dressing or undressing, the maintenance of proper 
hygiene, the need for assistance with any prosthetic device, 
and the ability of the veteran to feed himself and to attend 
to the wants of nature.  Hence, the veteran would require 
care or assistance on some regular basis to protect the 
veteran from hazards or dangers incident to his daily 
environment.  

Similarly, the March 1996 VA aid and attendance examiner also 
noted that the veteran's best extremity was his left arm 
which suffered from a chronic shoulder problem and was status 
post separation.  Thus, when the examiner concludes that the 
veteran needed assistance for transfers and dressing, it is 
reasonable to infer that such need was at least in part 
occasioned by the right arm/hand disability in conjunction 
with the nonservice-connected left shoulder/arm disability.  

Thereafter, the veteran described his need for assistance at 
his personal hearing in May 1999, and VA peripheral nerves 
examination in October 1999 continues to demonstrate 
significant disability with respect to the veteran's 
nonservice-connected left shoulder/arm disability.  

Accordingly, giving the veteran the benefit of the doubt, the 
Board finds that while the left shoulder/arm disability is 
not itself service-connected, in determining whether service-
connected disability justifies a finding that the veteran is 
in need of regular aid and attendance, the Board concludes 
that it must do so in the context of the veteran's other 
disabilities, and here, the veteran's left extremity 
disability clearly magnifies the impact of his right arm/hand 
disability on his ability to care for and protect himself.  
Therefore, since the record contains the opinions of several 
medical examiners that may reasonably be interpreted to find 
that the service-connected right arm/hand disability in the 
face of nonservice-connected disability causes significant 
difficulties with dressing or undressing, the maintenance of 
proper hygiene, the need for assistance with any prosthetic 
device, the ability of the veteran to feed himself and to 
attend to the wants of nature, and the need for care or 
assistance on some regular basis to protect the veteran from 
hazards or dangers incident to his daily environment, the 
Board finds that increased special monthly compensation is 
warranted under 38 U.S.C.A. § 1114(l) and 38 C.F.R. 
§ 3.350(b). 



ORDER

Service connection for a seizure disorder, secondary to the 
service-connected SFW to the right arm and buttocks, is 
granted.

Service connection for a neck disorder is denied.

New and material evidence has been submitted, and the claim 
for service connection for a low back disorder is reopened.  

A rating in excess of 70 percent for residuals of a SFW of 
the right elbow with fracture of the distal humerus and 
neuropathy, status post nerve transposition with neurolysis, 
is denied.  

A rating in excess of 10 percent for residuals of a SFW of 
the buttocks is denied.  

A 20 percent rating for service-connected right cervical 
sympathectomy with Horner's syndrome is granted, subject to 
the applicable provisions pertinent to the disbursement of 
monetary funds.

Entitlement special monthly compensation benefits under 
38 U.S.C.A. § 1114(l) is granted, subject to the applicable 
provisions pertinent to the disbursement of monetary funds.  



		
	SUSAN J. JANEC
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

